Case: 18-14721   Date Filed: 12/06/2019   Page: 1 of 15


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14721
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:18-cr-00047-BJD-PDB-1



UNITED STATES OF AMERICA,

                                             Plaintiff – Appellee,

versus

BRIAN JAMES HOLLAND,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (December 6, 2019)

Before MARCUS, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 18-14721        Date Filed: 12/06/2019        Page: 2 of 15


       Brian Holland appeals his conviction for aggravated sexual abuse by force, in

violation of 18 U.S.C. § 2241(a)(1). First, he contends that the evidence presented

at trial was insufficient to support his conviction. Second, he argues that the district

court abused its discretion by allowing irrelevant and prejudicial testimony regarding

the dreadlocks he had at the time of the incident. Third, Mr. Holland asserts that the

government’s remarks during closing arguments about his dreadlocks and changed

appearance were so inflammatory and prejudicial that they amounted to

prosecutorial misconduct and deprived him of a fair trial. We affirm.

                                                  I

       A grand jury indicted Mr. Holland on one count of aggravated sexual abuse

by force, in violation of 18 U.S.C. § 2241(a)(1). The indictment alleged that Mr.

Holland digitally penetrated a female (I.R.) while on a cruise ship within the special

maritime jurisdiction of the United States. 1

       Mr. Holland pled not guilty. At trial, the parties presented the following

evidence to the jury.




1
 I.R. was over 18 years old at the time of the incident, but she is unable to read or write and is
only capable of doing fourth-grade schoolwork.
                                                 2
              Case: 18-14721      Date Filed: 12/06/2019   Page: 3 of 15


                                           A

      On February 27, 2018, while on a Carnival cruise ship, Mr. Holland sat next

to I.R. in the ship’s hot tub. At the time, Mr. Holland—who is white—had

dreadlocks.

      I.R. testified that she tried to move away from Mr. Holland several times, but

he continuously moved closer to her and placed his arm around her. I.R. said that

she told Mr. Holland “stop” and “don’t do that” when he placed his arm around her.

According to I.R., Mr. Holland rubbed her legs and then digitally penetrated her

vagina before she moved his arm away. She stated that it “hurt” inside “[her] private

area” when Mr. Holland did this.

      When the government asked I.R. to identify Mr. Holland, he offered to

stipulate that he was the person with her in the hot tub. But the district court allowed

I.R. to identify him. She had to step out of the witness stand to do so because Mr.

Holland looked different without the dreadlocks he had at the time of the incident.

On cross-examination, I.R. testified that Mr. Holland had “crazy hair on the cruise

but looked different at trial.”

      A.T., an eyewitness who was also in the hot tub at the time, testified that I.R.

“looked uncomfortable” while Mr. Holland had his arm around her “[b]ecause she

would try and scoot away,” but Mr. Holland would pull her back in. She explained

that she was unable to see I.R.’s reaction to Mr. Holland’s advances because I.R.


                                           3
               Case: 18-14721         Date Filed: 12/06/2019   Page: 4 of 15


was wearing sunglasses. She did not witness any struggle or pushing between I.R.

and Mr. Holland.

       K.L., another eyewitness, testified that I.R. seemed uncomfortable because

she would move away from Mr. Holland each time that he would move closer to her

and place his arm around her. She did not hear I.R. tell Mr. Holland to stop. She

also could not see I.R.’s reaction because of her sunglasses, and she did not see a

crime occur. K.L. explained that the bubbles created by the hot tub jets obstructed

everyone’s view of what occurred underwater.

       The government asked A.T. and K.L. (both of whom were minors) to identify

Mr. Holland as the man sitting next to I.R. in the hot tub. Both times, Mr. Holland

attempted to stipulate that he was the person sitting next to I.R., but the district court

allowed both witnesses to identify Mr. Holland to the jury.

       Agent Kurt Limpert testified that the alleged offense occurred on the high seas

and was committed by an American citizen against an American citizen. As a result,

it fell under federal jurisdiction.

                                               B

       I.R. testified that after the incident she left the hot tub and asked guest services

to locate her mother, Janie Crawford. Ms. Crawford testified that when she arrived

at the guest services desk, I.R. was “horrified,” “livid,” “scared,” and “let out this

loud screeching cry.”


                                               4
              Case: 18-14721     Date Filed: 12/06/2019     Page: 5 of 15


      The government asked Ms. Crawford whether she knew how to make

dreadlocks and whether the process is the same for black and white people. She

responded that, black people only have to twist and wash their hair to create

dreadlocks. White people, on the other hand, need “to twist it, then they have to

kink it up, and after a while it [will] start matting up,” and that dreadlocks take years

to grow.

      The ship’s onboard physician, Dr. Vusumzi Mbuthuma, performed a physical

examination of I.R. Dr. Mbuthuma’s examination revealed minor scrapes on I.R.’s

thighs, an abrasion on and around her urethral opening, and abrasions on her vaginal

vestibule and vaginal opening. The examination also revealed that the injuries were

fresh, “as indicated by fresh blood underneath the soft tissues.” Dr. Mbuthuma

testified that I.R.’s injuries were “consistent with blunt trauma” and with forceful

digital penetration. He also explained, however, that I.R.’s injuries could have

resulted from consensual sexual contact, some other medical condition, or self-

inflicted scratching.

      Judy Malmgren, a board-certified forensic nurse examiner, testified on Mr.

Holland’s behalf. She explained that Dr. Mbuthuma’s report was incomplete

because he failed to take photographs of I.R.’s genital area, and thus posited that the

jury should not rely on it. She further explained that self-inflicted scratching, clothes




                                           5
             Case: 18-14721     Date Filed: 12/06/2019    Page: 6 of 15


rubbing on the vaginal area, or wetness in the genital area could also have caused

the abrasions identified in Dr. Mbuthuma’s report.

                                          C

      The district court denied Mr. Holland’s motions for judgment of acquittal after

each side had rested its case. During closing arguments, the government highlighted

Mr. Holland’s changed appearance between the time of the cruise and trial:

             Why is Brian Holland changing his appearance from the
             date of the assault to the date he appears here in this
             courtroom to face you? Ms. Yazgi said it was because he
             wanted to show respect to the Court, get a haircut, buy
             some new clothes. … Why -- why would he cut this hair?
             Ms. Crawford, I.R.’s mother, told you this isn’t easy to do,
             to grow this hair. This takes some time and some effort,
             some twisting and some tangling and some matting and
             some not washing, and it can take years or so to grow this
             hair. He worked on this hair. This was him. This was his
             image. This was his persona. This is Brian Holland. And
             he didn’t just change its length and its appearance. He
             changed it from blond to brown. And why did he do that?
             Why change the most distinguishing feature of your
             appearance after you've been indicted for a federal crime
             in which there were eyewitnesses? To make yourself more
             presentable to you or to hide the hot tub jerk, the sexual
             assaulter? To make it more difficult for those children to
             take the stand and say, “That's the man I saw.”

D.E. 80 at 69–70. Defense counsel, in contrast, explained that Mr. Holland changed

his appearance out of respect for the court and not as an attempt to confuse the

witnesses. Defense counsel did not object any portion of the government’s closing

arguments.


                                          6
              Case: 18-14721    Date Filed: 12/06/2019    Page: 7 of 15


      The jury returned a verdict of guilty. The district court sentenced Mr. Holland

to 120 months’ imprisonment and five years’ supervised release.

                                         II

      Mr. Holland argues that the district court erred when it denied his motion for

judgment of acquittal because the evidence presented at trial was insufficient to

support his conviction. We disagree.

      We review de novo whether there is sufficient evidence to support a

conviction. See United States v. Farley, 607 F.3d 1294, 1333 (11th Cir. 2010). We

view the record in the light most favorable to the government, resolving all

reasonable inferences in favor of the verdict. See id. We will not reverse a

conviction unless no reasonable trier of fact could find guilt beyond a reasonable

doubt. See id.

      Credibility questions are the province of the jury, and we will assume that the

jury resolved all such questions in a manner supporting its verdict. See United States

v. Garcia-Bercovich, 582 F.3d 1234, 1238 (11th Cir. 2009). Importantly, the

evidence need not exclude every reasonable hypothesis of innocence for a

reasonable jury to find guilt beyond a reasonable doubt. See United States v. Cruz-

Valdez, 773 F.2d 1541, 1545 (11th Cir. 1985) (en banc). A jury is free to choose

among alternative, reasonable interpretations of the evidence. See id.




                                          7
              Case: 18-14721     Date Filed: 12/06/2019    Page: 8 of 15


      Under 18 U.S.C. § 2241(a)(1), an individual is guilty of aggravated sexual

abuse by force when that person (1) is in the special maritime and territorial

jurisdiction of the United States, (2) knowingly causes another person to engage in

a sexual act, and (3) uses force to complete the offense. See, e.g., United States v.

Shaw, 891 F.3d 441, 447–48 (3d Cir. 2018); United States v. Cobenais, 868 F.3d

731, 739 (8th Cir. 2017).

      Here, viewing the evidence in the light most favorable to the government, a

reasonable factual basis supports Mr. Holland’s conviction.          Agent Limpert’s

testimony that the alleged sexual abuse occurred in the special maritime jurisdiction

of the United States satisfied the first element of the offense. As to the second and

third elements, I.R. testified that Mr. Holland digitally penetrated her as she told him

to stop and pushed his arm away. A.T. and K.L. did not see the alleged sexual abuse,

but they testified that I.R. moved away from Mr. Holland on several occasions, and

that he continued to either move closer to her or pull her closer to him. Ms.

Crawford, moreover, testified that I.R. was terrified and crying after her encounter

with Mr. Holland. Finally, Dr. Mbuthuma stated that I.R.’s vaginal injuries were

consistent with forceful digital penetration. This evidence was sufficient.

      Mr. Holland nevertheless argues that the district court erred in denying his

motion for judgment of acquittal because the government’s evidence was

undermined by contradictory testimony. He highlights that A.T. and K.L. testified


                                           8
              Case: 18-14721    Date Filed: 12/06/2019    Page: 9 of 15


that they saw no struggle between himself and I.R. and that they did not witness any

assault. He also stresses Dr. Mbuthuma’s testimony that I.R.’s injuries “could have

resulted from consensual sexual contact, or a medical condition causing I.R. to

scratch the area.”    Finally, Ms. Malmgren explained that, according to Dr.

Mbuthuma’s report, I.R. could have inadvertently self-inflicted her injuries, and

other medical complications could have also caused her injuries. She also testified

that Dr. Mbuthuma’s report was incomplete and unreliable because he failed to

include photographs of I.R.’s vaginal injuries.

      Mr. Holland’s argument fails. Credibility questions are reserved for the jury,

see Garcia-Bercovich, 582 F.3d at 1238, and the jury was permitted to reject Mr.

Holland’s interpretation of the evidence. “When all of the relevant evidence and

testimony is combined, sufficient evidence exists to support a jury’s conclusion” that

Mr. Holland knowingly caused I.R. to engage in a sexual act by force. See id. The

jury was free to and did, in fact, choose an alternative, reasonable interpretation of

the evidence. It chose to believe I.R.’s testimony that Mr. Holland repeatedly pulled

her closer to him, ignored her requests for him to stop, and used force to digitally

penetrate her. It credited A.T.’s and K.L.’s testimony that Mr. Holland kept moving

closer to I.R. each time she moved away, making her visibly uncomfortable. It

elected to believe Ms. Crawford’s characterization of I.R.’s reaction immediately

following her experience in the hot tub. Finally, it chose to accept Dr. Mbuthuma’s


                                          9
              Case: 18-14721      Date Filed: 12/06/2019    Page: 10 of 15


testimony that I.R.’s injuries were consistent with forceful digital penetration and

not accepted Ms. Malmgren’s testimony that I.R.’s injuries could have been caused

by something besides forceful digital penetration.

      In sum, viewing the evidence in the light most favorable to the government,

the jury could reasonably find Mr. Holland guilty of aggravated sexual abuse by

force beyond a reasonable doubt. Accordingly, the district court did not err when it

denied Mr. Holland’s motions for judgment of acquittal.

                                           III

      Mr. Holland argues that the district court abused its discretion by allowing

testimony regarding his dreadlocks at the time of the incident because it was

irrelevant and overly prejudicial. We are not persuaded.

      We normally review “the district court’s ruling on admission of evidence for

abuse of discretion.” United States v. Jiminez, 224 F.3d 1243, 1249 (11th Cir. 2000).

But “[w]here a defendant fails to clearly state the grounds for an objection in the

district court . . . [we are] limited to reviewing for plain error.” United States v. Zinn,

321 F.3d 1084, 1087 (11th Cir. 2003). A party may establish plain error by showing

that (1) there was an error; (2) the error was plain or obvious; (3) the error affected

his substantial rights in that it was prejudicial and not harmless; and (4) the error

seriously affected the fairness, integrity, or public reputation of the district court

proceedings. See United States v. Olano, 507 U.S. 725, 732 (1993). An error is


                                            10
               Case: 18-14721      Date Filed: 12/06/2019       Page: 11 of 15


plain only if it is clear or obvious under current law. See United States v. Daniels,

685 F.3d 1237, 1251 (11th Cir. 2012).

       Evidence is relevant if it has any tendency to make a fact more or less probable

and that fact is of consequence in determining the action. See Fed. R. Evid. 401.

Irrelevant evidence is inadmissible. See Fed. R. Evid. 402. Relevant evidence may

be excluded if “its probative value is substantially outweighed by a danger of . . .

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. 2

       Generally, the prosecution is entitled to decide how to prove its case, and a

defendant may not stipulate or admit his way out of the full evidentiary force of the

case against him. See generally Old Chief v. United States, 519 U.S. 172, 186–88

(1997). Furthermore, Rule 403 does not preclude the admission of certain evidence

simply because other evidence addresses the same issues. See United States v.

Eyster, 948 F.2d 1196, 1212 (11th Cir. 1991). A party’s offer to stipulate is only

one factor that the district court should consider in making a determination under

Rule 403. See Old Chief, 519 U.S. at 183; United States v. O’Shea, 724 F.2d 1514,

1516 (11th Cir. 1984).



2
  Exclusion of evidence under Rule 403 is an extraordinary remedy that should be used only
sparingly. See United States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003). Furthermore, under
Rule 403 the balance is generally in favor of admissibility, and we “look at the evidence in a
light most favorable to its admission, maximizing its probative value and minimizing its undue
prejudicial impact.” Id. (internal quotation marks omitted).
                                              11
               Case: 18-14721    Date Filed: 12/06/2019   Page: 12 of 15


         Here, Mr. Holland failed to assert a clear and unequivocal objection to the

admission of testimony about his dreadlocks while on the cruise.            When the

government elicited testimony about Mr. Holland’s dreadlocks, he did not object,

but only offered to stipulate that he was the man in the hot tub with I.R. Thus, we

review the district court’s admission of the dreadlocks evidence for plain error.

         The testimony about the dreadlocks was relevant because it had a tendency to

make it more probable that Mr. Holland was the person in the hot tub. I.R., A.T.,

and K.L. all identified Mr. Holland as the man in the hot tub, but their identification

was made more difficult because Mr. Holland had changed his appearance before

trial.

         Furthermore, the witnesses’ testimony about Mr. Holland’s dreadlocks

potentially enhanced the government’s version of events. The record demonstrates

that I.R. is developmentally disabled and struggles to form coherent stories. Her

ability to recall and describe Mr. Holland’s dreadlocks could be viewed as an

indication that she was telling the truth about the assault. A.T.’s and K.L.’s

descriptions of Mr. Holland’s dreadlocks similarly reinforced their credibility,

especially considering that they were minors.

         The government also elicited testimony from Ms. Crawford about the process

of growing dreadlocks. It then used her testimony —that “it takes years” for a white

person like Mr. Holland to grow dreadlocks—and the fact that Mr. Holland cut his


                                          12
              Case: 18-14721     Date Filed: 12/06/2019     Page: 13 of 15


dreadlocks before trial, to suggest his consciousness of guilt. Mr. Holland argues

that this evidence was “wholly irrelevant,” but the government “may fairly seek to

place its evidence before the jurors, as much to tell a story of guiltiness as to support

an inference of guilt.” Old Chief, 519 U.S. at 188. Ms. Crawford’s testimony was

relevant because it had a tendency to make it more probable that Mr. Holland cut his

dreadlocks to make it more difficult for any witnesses to identify him in court.

      Accordingly, the district court did not commit plain error when it failed to

exclude the evidence regarding Mr. Holland’s dreadlocks.

                                           IV

      Finally, Mr. Holland contends that the government’s remarks during closing

arguments about his dreadlocks were so inflammatory and prejudicial that they

amounted to prosecutorial misconduct and deprived him of a fair trial. We disagree.

      Generally, we review determinations regarding prosecutorial misconduct de

novo. See United States v. Nerey, 877 F.3d 956, 969 (11th Cir. 2017). But if the

defendant failed to specifically object to arguments that he now challenges on

appeal, we review only for plain error. See United States v. Bailey, 123 F.3d 1381,

1400 (11th Cir. 1997). Here, Mr. Holland failed to object to the government’s

alleged misconduct during closing argument. As noted earlier, we will reverse only

if there was an error that was plain, that affected substantial rights, and that seriously




                                           13
             Case: 18-14721    Date Filed: 12/06/2019   Page: 14 of 15


affected the fairness, integrity, or public reputation of judicial proceedings. See

Olano, 507 U.S. at 732.

      To establish prosecutorial misconduct based on remarks in closing argument,

the challenged remarks must have been improper and must have prejudicially

affected the defendant’s substantial rights. See Nerey, 877 F.3d at 970. We

generally consider four factors: (1) whether the challenged comments had a tendency

to mislead the jury or prejudice the defendant; (2) whether the comments were

isolated or extensive; (3) whether the comments were deliberately or accidentally

placed before the jury; and (4) the strength of the competent proof establishing the

defendant’s guilt. See United States v. Reeves, 742 F.3d 487, 505 (11th Cir. 2014).

      Closing arguments are used to assist the jury in analyzing the evidence. See

id. Although a prosecutor may not exceed the evidence presented at trial during

closing argument, he may state inferences drawn from the trial evidence and urge

the jury to draw conclusions from that evidence. See id.

      To assess the prejudicial impact of a prosecutor’s statements, we must

evaluate them in the context of the trial as a whole and assess their probable impact

on the jury. See United States v. Taohirn, 817 F.3d 1215, 1224 (11th Cir. 2013). A

prosecutor’s improper remarks affect a defendant’s substantial rights when there is

a reasonable probability that, but for the remarks, the outcome of the trial would

have been different. See Nerey, 877 F.3d at 970. A prejudicial remark may be


                                         14
             Case: 18-14721     Date Filed: 12/06/2019   Page: 15 of 15


counteracted by substantial evidence establishing guilt or rendered harmless by

curative jury instructions. See id.

      The district court did not plainly err.      Simply stated, the prosecutor’s

arguments about why Mr. Holland cut his hair were not improper. The prosecutor

used evidence about Mr. Holland’s changed appearance for two reasons: (1) to

explain why I.R. had a difficult time identifying Mr. Holland; and (2) to illustrate

how severely his actions on the cruise affected the witnesses such that they could

still identify him notwithstanding his changed appearance.         The prosecutor’s

arguments were fair comments on the evidence and did not mislead the jury. The

prosecutor highlighted the in-court identification of Mr. Holland by I.R., A.T., and

K.L., as well as Ms. Crawford’s testimony about the uniquely difficult and long

process for a white person to grow dreadlocks. In doing so, the prosecutor argued

to the jury that Mr. Holland abandoned a physical attribute that took him years to

achieve in hopes of encumbering the witnesses’ ability to identify him.

                                         V

      For the foregoing reasons, we affirm Mr. Holland’s conviction.

      AFFIRMED.




                                         15